Citation Nr: 0948370	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  05-16 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for residuals of prostate 
cancer, to include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran had active service from September 1944 until 
November 1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Detroit, 
Michigan.

In August 2004, a Decision Review Officer (DRO) hearing was 
held at the RO and a transcript of that hearing is of record.

The case was previously before the Board in January 2006 when 
it was remanded to afford the Veteran a Travel Board hearing.  
The Veteran failed to appear for a Travel Board hearing 
scheduled in June 2007.  The Board also remanded the case in 
August 2007 for additional development.  

The case is now before the Board for final appellate 
consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran served in Japan from October 1945 to 
September 1946.

2.  The Veteran's prostate cancer was first demonstrated 
decades after service, and the medical evidence of record 
does not link it to his active service, to include exposure 
to ionizing radiation.




CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred or 
aggravated. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.311 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in July 2008, with attached December 
2007 letter, that fully addressed all necessary notice 
elements.  The letter informed the appellant of what evidence 
was required to substantiate the claim and of the appellant's 
and VA's respective duties for obtaining evidence.  Although 
the notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of an August 2009 supplemental statement of the case 
after the notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  
  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, the criteria for 
assignment of an effective date and disability rating in the 
event of award of the benefit sought were provided in the 
July 2008 letter with attachment.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service personnel 
and treatment records and VA treatment records.  The Veteran 
submitted private medical records.  

The Veteran failed to report for a scheduled hearing before 
the undersigned Veterans Law Judge.  Thus, VA was unable to 
obtain potentially favorable evidence.  "The duty to assist 
is not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).

In addition, VA obtained a dose estimate from the Defense 
Threat Reduction Agency (DTRA), and opinions from the VA 
Chief Public Health and Environmental Hazards Officer (Chief 
Public Health Officer) and the Director of the Compensation 
and Pension Service (Director) addressing the likelihood that 
the Veteran's cancer could be attributed to exposure to 
ionizing radiation in service.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 
supra.

Turning to the merits of the claim, a veteran is entitled to 
service connection for a disability resulting from a disease 
or injury incurred or aggravated during active service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection also is permissible for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

In addition, service connection for a disorder which is 
claimed to be attributable to radiation exposure during 
service can be accomplished in three different ways.  See 
Ramey v. Brown, 9 Vet. App. 40 (1996).

First, there are specific diseases which may be presumptively 
service-connected if manifest in a radiation-exposed veteran.  
The presumptively service-connected diseases specific to 
radiation-exposed veterans do not include prostate cancer; 
therefore, the Veteran may not be service-connected on this 
presumptive basis.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  

The second method of service connection is found under 38 
C.F.R. § 3.311(b)(2).  This provision provides that certain 
listed "radiogenic" diseases found 5 years or more after 
service in an ionizing-radiation-exposed Veteran, or 
posterior subcapsular cataracts manifested 6 months or more 
after exposure, may be service connected if the VA 
Undersecretary for Benefits determines that they are related 
to ionizing radiation exposure while in service or if they 
are otherwise linked medically to ionizing radiation exposure 
while in service.  The list of radiogenic diseases include 
prostate cancer.  Id.  

When it has been determined that: (1) a Veteran has been 
exposed to ionizing radiation as a result of participation in 
the atmospheric testing of nuclear weapons, the occupation of 
Hiroshima or Nagasaki, Japan, from September 1945 until July 
1946, or other activities as claimed; (2) the Veteran 
subsequently develops a specified radiogenic disease; and (3) 
the disease first becomes manifest in the period specified, 
the claim will be referred to the VA Under Secretary for 
Benefits for further consideration in accordance with 38 
C.F.R. § 3.311(c).  When such a claim is forwarded for 
review, the VA Undersecretary for Benefits shall consider the 
claim with reference to 38 C.F.R. § 3.311(e) and may request 
an advisory medical opinion from the VA Undersecretary of 
Health.  38 C.F.R. § 3.311(b), (c)(1).  The medical adviser 
must determine whether sound scientific and medical evidence 
supports a conclusion that it is at least as likely as not 
that the disease resulted from in-service radiation exposure 
or whether there is no reasonable possibility that the 
disease resulted from in-service radiation exposure.  38 
C.F.R. § 3.311(c)(1).

Regarding the third method of service connection, the Court 
of Appeals for the Federal Circuit (Federal Circuit) has 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).

With respect to the Veteran's claim, the Board has reviewed 
all of the evidence in the claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

In this case, the Veteran seeks service connection for 
residuals of prostate cancer.  He alleges that while serving 
in Japan in the vicinity of Nagasaki, in 1945 and 1946, he 
was exposed to ionizing radiation which led to his prostate 
cancer.  The Veteran contends that he could walk to Nagasaki 
from his campsite on the island of Kyushu.  He has submitted 
copies of photographs that he describes as showing him in 
Nagasaki in the middle of August 1945 while buildings were 
still burning.  

The Veteran has been clinically diagnosed with prostate 
cancer, well over five years after any exposure to ionizing 
radiation in service, and had a radical prostatectomy in 
1993.  

The Veteran's Separation Qualification Record and Service 
Personnel Records (Foreign Service Insert and Remarks 
Administrative Insert) confirms that he served in Japan from 
October 1945 to September 1946.  The National Personnel 
Records Center reported in October 2003 that there was no DD 
Form 1141, Record of Occupational Exposure to Ionizing 
Radiation, for the Veteran.  The Veteran's service personnel 
records establish that while he had service in Japan from 
October 1945 to September 1946, he was located at Matsuyama, 
Shikoku and Okayama, Honshu.  A July 2005 response from the 
National Personnel Records Center provides that the Veteran's 
unit was not shown to be at Nagasaki.  

In August 2009 correspondence, the Director of VA 
Compensation and Pension Service noted that the office had 
received a medical opinion from the Chief Public Health 
Officer that it was unlikely that the Veteran's prostate 
cancer could be attributed to exposure to ionizing radiation 
in service.  The Director set forth the exposure estimates 
received from the DTRA.  Attached correspondence from the 
Chief Public Health Officer calculated a 99th percentile 
value for the probability of causation of 0.00 percent.  As a 
result of the Chief Public Health Officer's medical opinion 
and following a review of the evidence in its entirety, the 
Director determined that it was unlikely that the Veteran's 
prostate cancer resulted from radiation exposure during 
service.

The Board finds that the Director's August 2009 opinion 
constitutes highly probative evidence against the appellant's 
claim.  It is based on a scientific dose estimate provided by 
the DTRA, utilizing its revised methodologies, as well as a 
review of the entire remaining evidence of record.  Further, 
the Board finds that the figures cited by the Chief Public 
Health Officer (a 99th percentile value for the probability 
of causation of 0.00 percent) clearly demonstrate that there 
is no reasonable possibility that the Veteran's prostate 
cancer resulted from radiation exposure in service.

The Board notes that there is no medical evidence to the 
contrary of the Chief Public Health Officer's or Director's 
opinions.  

The Board is aware of the Veteran's own assertions that 
exposure to radiation in Japan caused his prostate cancer.  
However, the Veteran himself is not competent to diagnose the 
etiology of his own disability.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  As a result, his 
assertions cannot constitute competent medical evidence that 
exposure to radiation during service resulted in his prostate 
cancer.  

In sum, the medical evidence demonstrates that the Veteran is 
not entitled to service connection for residuals of prostate 
cancer, to include as due to exposure to ionizing radiation.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for residuals of prostate 
cancer, to include as due to exposure to ionizing radiation, 
is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


